 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   Mark Smilovits, individually and on behalf        No. CV12-0555-PHX-DGC
10   of all others similarly situated,                 ORDER
                          Plaintiffs,
11
     v.
12
     First Solar, Inc.; Michael J. Ahearn; Robert
13   J. Gillette; Mark R. Widmar; Jens
14   Meyerhoff; James Zhu; Bruce Sohn; and
     David Eaglesham,
15
16
17         The parties have filed many motions in limine (“MILs”). The Court previously
18   ruled on Plaintiffs’ MILs 1 and 10. See Docs. 547 and 548. This order will rule on the
19   remaining MILs.1
20         Plaintiffs’ MIL 2 (Doc. 492). Plaintiffs ask the Court to preclude Defendants from
21   introducing: (1) an “intervening or superseding acts of third parties” defense, and (2) a
22   “reliance on others” defense because Defendants failed to provide Plaintiffs information
23   required by discovery requests. But these defenses have been withdrawn by Defendants
24
           1
              The parties have filed multiple motions to file documents under seal, which the
25   Court will address in a separate order. See Docs. 468, 511, 551, 589, 639, 649. The parties
     have lodged the proposed sealed versions of the documents on the Court’s electronic case
26   filing (“ECF”) system pending rulings on the motions to seal, and have also filed redacted
     public versions of the documents on the ECF system. See LRCiv 5.6(b)-(c). Where
27   appropriate, and as noted below, this order cites to some of the lodged documents, which
     will be filed on the ECF system (either under seal or in the public record) once the Court
28   rules on the motions to seal. Where the Court cites to a sealed version of a MIL, it will
     also provide a citation to the redacted public version.
 1   and were stricken by the Court with Defendants’ consent. Doc. 401 at 46-47. As a result,
 2   these affirmative defenses are not part of this case and will not be presented to the jury in
 3   argument or instructions.      Plaintiffs’ MIL does not ask that any other evidence be
 4   precluded, and therefore is denied as moot.2
 5              Plaintiffs’ MIL 3 (Doc. 493).    Plaintiffs seek to preclude Defendants from
 6   introducing: (1) a “truth-on-the-market” defense, and (2) a “safe harbor” or “bespeaks
 7   caution” defense because Defendants failed to provide Plaintiffs information required by
 8   discovery requests. These defenses have also been withdrawn by Defendants and were
 9   stricken by the Court with Defendants’ consent. Doc. 401 at 46-47. As a result, these
10   affirmative defenses are not part of this case and will not be presented to the jury in
11   argument or instructions.      Plaintiffs’ MIL does not ask that any other evidence be
12   precluded, and therefore is denied as moot.3
13          Plaintiffs’ MIL 4 (Docs. 474 (lodged sealed version), 494 (public redacted
14   copy)). Plaintiffs ask the Court to preclude defendants from introducing evidence or
15   testimony at trial that: (1) they received, considered, or relied on the advice of counsel
16   during the Class Period; (2) lawyers reviewed or approved Defendants’ public disclosures
17   or insider sales of First Solar stock during the Class Period; or (3) Defendants relied on
18   lawyers’ involvement in any such review or approval processes during the Class Period.
19   Plaintiffs contend that Defendants waived the advice-of-counsel defense by withholding
20   thousands of documents on the basis of the attorney-client privilege, including documents
21   related to disclosure issues, and by instructing witnesses not to disclose attorney-client
22   communications in depositions. Defendants respond that they “will not assert an ‘advice
23   of counsel’ defense or present evidence about the content of legal advice.” Doc. 592 at 2.
24
            2
               To the extent Plaintiffs attempt in this motion to preclude Defendant from
25   presenting evidence that counters Plaintiffs’ proof of their claims, the motion is denied.
     Plaintiffs discovery requests focused on affirmative defenses, which have been withdrawn.
26   The requests did not seek evidence unrelated to affirmative defenses, and Plaintiffs never
     asked the Court to require Defendants to produce any other specific evidence in response
27   to their request. Rule 37 sanctions would be unwarranted in such a situation.
28          3
                Same point as footnote 1.


                                                 -2-
 1            The Court rules as follows: (1) Defendants cannot present at trial any attorney-
 2   client communication they refused to disclose during discovery on privilege grounds.
 3   (2) There will be no advice-of-counsel defense. Such a defense will not be presented to
 4   the jury through argument or instructions. (3) The Court cannot conclude, however, that
 5   Defendants’ refusal to disclose the contents of specific communications should preclude
 6   them from making any reference to counsel in their evidence and arguments at trial. The
 7   Court must draw precise lines during trial, but its current view is that Defendants may
 8   present evidence that counsel reviewed corporate disclosures and stock-sale plans or
 9   attended meetings, but may not present evidence that counsel approved the disclosures or
10   plans or that Defendants relied on what the lawyers said about the disclosures or plans.
11   Presenting evidence of lawyer approval or Defendant reliance while withholding the actual
12   communications that constituted the approval or resulted in the reliance would be unfair to
13   Plaintiffs. It would leave the impression that the lawyers provided unqualified approval of
14   all that Defendants did, without actually disclosing what the lawyers said or did not say
15   and without affording Plaintiffs the opportunity to know, test, or address the actual
16   communications. Plaintiffs’ MIL 4 is granted in part and denied in part as set forth
17   above.
18            Plaintiffs’ MIL 5 (Docs. 475 (lodged), 495 (public)). Plaintiffs seek to preclude
19   Defendants from introducing evidence, questions, or argument concerning Plaintiffs’
20   experts’ compensation in this case. Plaintiffs base this request on the fact that a defense
21   expert refused to provide total compensation information. Defendants assert that Plaintiffs
22   took the same position in a deposition, but the transcript does not support their position.
23   See Doc. 594-2 at 4. The rule at trial will be the same for both parties. Unless the parties
24   reach a different agreement, both sides will be limited to eliciting the following
25   compensation information: (a) the hourly rate paid for the expert’s time and the time of any
26   of the expert’s staff members, and (b) the total hours incurred by the expert and his or her
27   staff members on this case. Experts should come to trial prepared to answer these questions
28


                                                 -3-
 1   – the Court will not accept an assertion that the expert does not know this information.
 2   With this order in place, the MIL is denied.
 3          Plaintiffs’ MIL 6 (Doc. 496). Plaintiffs ask the Court to preclude Defendants’ from
 4   calling Bernhard Beck to testify at trial because Defendants never disclosed him as required
 5   by Rule 26(a)(1)(A). Defendants do not dispute that they failed to disclose Mr. Beck under
 6   Rule 26(a)(1)(A) or in a supplement under Rule 26(e), but they oppose the motion.
 7          Defendants first assert that Rule 26 disclosure was not required because Mr. Beck’s
 8   role as a key German customer of First Solar with involvement in the LPM issue was well
 9   known to Plaintiffs through the production of many documents, some of which are now
10   listed on Plaintiffs’ exhibit list. But none of these documents satisfied a primary purpose
11   of Rule 26(a)(1)(A) – to inform Plaintiffs that Defendants might call Mr. Beck as a witness
12   at trial. Plaintiffs are “entitled to rely on the ‘critical’ purpose of Rule 26(a)(1)(A) – ‘to
13   inform them which witnesses [] the disclosing party may use to support its claims or
14   defenses.’” McCollum v. UPS Ground Freight Inc., 2013 WL 105225, at *1-2 (D. Ariz.
15   Jan. 9, 2013) (citation omitted). This disclosure obligation continues throughout the
16   litigation under Rule 26(e). A party who fails to timely identify a witness as required by
17   Rule 26(a)(1)(A) “is not allowed to use that . . . witness to supply evidence . . . at a trial,
18   unless the failure was substantially justified or is harmless.” Fed. R. Civ. P. 37(c)(1).
19   Defendants have not shown that the failure to identify Beck as a potential witness was
20   substantially justified.
21          Defendants argue that they complied with Rule 26(a)(3) by disclosing Beck more
22   than 30 days before trial. True, but Rule 26(a)(3) is a “pretrial” disclosure, not a discovery
23   disclosure. It is made in preparation for trial and expressly states that it is “[i]n addition
24   to the requirements in Rule 26(a)(1).” Fed. R. Civ. P. 26(a)(3)(A) (emphasis added). It
25   neither trumps nor satisfies the Rule 26(a)(1)(A) disclosure obligation during discovery
26   and the Rule 26(e) duty to timely supplement.4            In this highly complex case, a
27          4
              The two district court cases cited by Defendants (Docs. 596, 597 at 3) are not
     controlling authority, and Sarantis v. ADP, Inc., No. CV-06-2153-PHX-LOA, 2008 WL
28   4057007, at *6 (D. Ariz. Aug. 28, 2008), is distinguishable as it concerned rebuttal and
     impeachment witnesses disclosed in response to supplemental disclosures from the

                                                  -4-
 1   September 13, 2019 disclosure, less than three months before trial and several years after
 2   the close of fact discovery, is not harmless. Plaintiffs may have known Beck’s role in some
 3   events related to this case, but they did not know that Defendants might call him to testify
 4   and they lost the opportunity during discovery to depose him or inquire further concerning
 5   his anticipated testimony.
 6          Because Defendants failure to disclose Beck as required by Rule 26(a)(1)(A) was
 7   not substantially justified or harmless, Beck may not testify at trial. Fed. R. Civ. P.
 8   37(c)(1). The MIL is granted.
 9          Plaintiffs’ MIL 7 (Docs. 476 (lodged), 497 (public)). Plaintiffs seek to preclude
10   Defendants from presenting evidence and argument regarding the impact of a purported
11   5% measurement tolerance on First Solar’s 10-year performance warranty. Plaintiffs first
12   note that Defendants admitted in their answer that First Solar warranted that solar modules
13   installed in accordance with agreed-upon specifications will produce at least 90% of their
14   initial nameplate power output rating during the first 10 years, and at least 80% during the
15   following 15 years. Plaintiffs assert that this admission precludes Defendants from now
16   contending that the warranty has a 5% measurement tolerance and that this tolerance means
17   the warranty is not triggered until 85% power production.
18          But the 5% measurement tolerance is in the warranty itself, immediately following
19   the 90% and 80% warranties. See Doc. 598 at 2. Whether that measurement tolerance has
20   the effect Defendants claim is a factual issue for trial. Defendant’s answer, which mirrors
21   the actual language from the warranty, does not foreclose an argument about how the 90%
22   and 80% warranties are to be measured.
23          Nor is the issue foreclosed by Defendants’ withholding of privileged documents that
24   might bear on the measurement tolerance issue. Plaintiffs do not contend that Defendants
25   incorrectly claimed that the relevant documents are privileged. (If Plaintiffs believed the
26   opposing party. Defendants reliance on In re First Alliance Mortgage Co., 471 F.3d 977
     (9th Cir. 2006), is not persuasive because the Ninth Circuit merely found that the trial court
27   did not abuse its discretion in permitting the testimony of late-disclosed witnesses. It also
     found the late disclosure harmless. Id. at 1000 (“Even had it been error for the district court
28   to admit these witnesses, there is nothing to suggest that Lehman was significantly
     hampered in its ability to prepare for trial or to examine these witnesses.”).

                                                  -5-
 1   privilege was wrongly invoked, they should have raised the issue with the Court long ago.)
 2   Doc. 598 at 3-4. And if the documents are properly privileged, then withholding them does
 3   not foreclose the parties from litigating an issue on which they bear.              Privileged
 4   communications often bear on factual issues in a dispute. Plaintiffs argue that Defendants
 5   cannot use the privilege as a sword and a shield, but Defendants are not using the privilege
 6   as a sword. They avow that they will not base their 5% measurement tolerance position on
 7   legal advice from counsel. Doc. 598 at 2.
 8          Finally, Plaintiffs suggest that the 5% measurement tolerance is a recently-raised
 9   defense, but, as noted above, the measurement tolerance is in the warranty itself. And
10   Defendants identify documents and deposition testimony produced during discovery that
11   reflect Defendants’ measurement tolerance position. The MIL is denied.
12          Plaintiffs’ MIL 8 (Doc. 498).         Plaintiffs seek to preclude Defendants from
13   introducing evidence or argument at trial regarding the lack of a restatement or government
14   investigation of First Solar’s financial results. Plaintiffs assert that such evidence is
15   irrelevant and would serve no purpose other than to mislead the jury about the legal
16   standards for a civil securities fraud suit. The Court disagrees. While the lack of a
17   restatement of the financials and an SEC investigation do not establish the absence of fraud
18   as a matter of law, they are relevant facts in this case that the jury may consider in deciding
19   whether Defendants made material misstatements or omissions with scienter. Plaintiffs, of
20   course, are free to counter this evidence by showing that Defendants must approve any
21   restatement of the financials and that the SEC might decline an enforcement action for any
22   number of reasons. The Court does not conclude that the probative value of this evidence
23   is substantially outweighed by the danger of unfair prejudice, jury confusion, or waste of
24   time. Fed. R. Evid. 403. Plaintiffs may object or seek a clarifying instruction if they
25   believe this or any other evidence is improper or unduly prejudicial at trial. The MIL is
26   denied.
27          Plaintiffs’ MIL 9 (Docs. 477 (lodged), 499 (public)). Plaintiffs seek to preclude
28   Defendants from introducing evidence of, or opinions or argument relating to, events that


                                                  -6-
 1   post-date the Class Period, including First Solar’s post-Class Period stock price
 2   movements. The MIL sweeps too broadly and is an improper attempt to pre-try the case.
 3   Plaintiffs may object at trial to evidence they believe is irrelevant or inadmissible under
 4   Rule 403. The Court will be far better equipped to rule on specific evidence issues at that
 5   time.
 6           The only specific evidence Plaintiffs identify are the post-Class-Period prices of
 7   Defendants’ stock. Plaintiffs suggest that any such evidence would be an indirect attempt
 8   to persuade the jury that Plaintiffs have not been damaged. But the Court will instruct the
 9   jury on the proper measure of damages, and Defendants note that their own damages
10   expert, Dr. Kleidon, does not calculate damages using post-Class-Period share prices.
11   Doc. 600 at 4. Defendants also note that they do not intend to argue that damages should
12   be reduced by stock-price movements after the 90-day PSLRA period. Id. The Court will
13   consider any objections or requests for clarifying instruction Plaintiffs assert during trial.
14   This MIL is denied.
15           Plaintiffs’ MIL 11 (Docs. 478 (lodged), 501 (public)). Plaintiffs seek to preclude
16   Defendants from offering evidence, argument, or testimony regarding a memorandum
17   prepared by its independent auditor, PricewaterhouseCoopers, LLP (“PwC”), nearly a year
18   after the Class Period ended. Plaintiffs argue that the evidence is an irrelevant, after-the-
19   fact effort by PwC to justify its own auditing work, and that any testimony about the
20   memorandum would constitute improper lay opinion evidence.
21           The Court cannot conclude at this point that evidence regarding the memorandum
22   should be excluded. Its relevancy or lack of relevancy will be clearer during trial. And
23   whether testimony about the memorandum will be admissible under Rule 701 will also be
24   clearer. The Court therefore denies the MIL. To avoid the possibility of unfair prejudice,
25   however, Defendants are instructed not to mention the memorandum in their opening
26   statement or in evidence without first raising this issue with the Court. This should be done
27   at a time when the Court and the parties can discuss the evidence without keeping the jury
28   waiting.


                                                 -7-
 1          Plaintiffs’ MIL 12 (Docs. 479 (lodged), 502 (public)). Plaintiffs seek to preclude
 2   Defendants from offering evidence, argument, or opinions related to China’s participation
 3   in the solar energy industry, asserting that such evidence is irrelevant and inadmissible
 4   under Rule 403. The Court denies the motion. The effect of Chineses competition on First
 5   Solar’s business, market share, and stock price is relevant to loss causation – whether the
 6   stock price drops identified by Plaintiffs were due to Defendants’ fraud or other market
 7   forces. The Court cannot conclude that the evidence will improperly waste time or confuse
 8   issues under Rule 403.
 9          Plaintiffs’ MIL 13 (Docs. 480 (lodged), 503 (public)). Plaintiffs seek to preclude
10   Defendants from arguing or introducing evidence that First Solar did not develop, or could
11   not develop, a correlation between STBi and field power loss prior to April 1, 2008. This
12   request is based on the assertion that Defendants did not produce documents created before
13   April 1, 2008, and thereby precluded Plaintiffs from countering Defendants’ assertion that
14   the correlation was not possible until 2010.       Plaintiffs cite only Defendants’ initial
15   discovery response in support of this argument. They do not assert that they ever raised
16   this specific issue with Defendants, and they did not raise it with the Court despite the fact
17   that the Court made itself available for discovery conference calls and held many with the
18   parties.   The Court’s Case Management Order stated that, “[a]bsent extraordinary
19   circumstances, the Court will not entertain fact discovery disputes after the deadline for
20   completion of fact discovery.” Doc. 131 at 2. What is more, documents dated April 1,
21   2008 and later give Plaintiffs two years of information before the alleged correlation was
22   developed in 2010, and yet Plaintiffs cite no such document to support their assertion that
23   the correlation could have been made earlier. The MIL is denied.
24          Plaintiffs’ MIL 14 (Docs. 481 (lodged), 504 (public)). Plaintiffs seeks to preclude
25   defense experts William W. Holder and John J. Huber from presenting overlapping and
26   duplicative testimony. The Court’s Scheduling Order states: “Each side shall be limited
27   to one retained or specially employed expert witness per issue.” Doc. 438 at 1 n.1. The
28   Court will not permit overlapping and duplicative expert testimony at trial. The Court


                                                 -8-
 1   cannot conclude at this time, however, that Plaintiffs’ MIL should be granted. Defendants
 2   assert that they do not intend to present duplicative testimony, but instead require two
 3   experts to address the distinct GAAP and MD&A opinions of Plaintiffs’ expert, Paul
 4   Regan. This issue may be addressed, if necessary, after Plaintiffs’ expert has testified and
 5   in light of the testimony Defendants propose to elicit from their experts. The MIL is
 6   denied.
 7          Plaintiffs’ MIL 15 (Docs. 482 (lodged), 505 (public)). Plaintiffs seek to preclude
 8   Defendants from offering evidence of, or argument relating to, the aggregate damages
 9   suffered by the Class. Plaintiffs contend that damages will be calculated on a per-share
10   basis, not on an aggregate basis, and that any argument or evidence regarding aggregate
11   class damages would be irrelevant and unfairly prejudicial. Defendants agree that damages
12   will be calculated on a per-share basis and assert that they do not intend to present any
13   aggregate damages figure estimating what the overall recovery would be for the Class.
14   Defendants expect that the verdict form will ask jurors to decide per-share damages. In
15   light of this agreement between the parties, the Court denies Plaintiffs’ MIL as moot.
16   Should any party conclude during trial that the aggregate class recovery should be
17   mentioned in any way, counsel should raise the issue with the Court before mentioning it
18   to the jury.
19          The Court will not preclude the parties from presenting evidence or argument
20   comparing LPM or hot climate-related costs (or lost revenue) to First Solar’s loss in market
21   value on relevant disclosure dates. That analysis is used by experts from both sides and
22   provides an important basis for per-share loss calculations and comparisons between the
23   experts’ opinions.
24          Plaintiffs’ MIL 16 (Doc. 506). Plaintiffs seek to preclude Defendants from calling
25   Plaintiffs to testify through live testimony or deposition or introducing class members’
26   trading records at trial. Plaintiffs contend that this is a class action on behalf of all persons
27   who purchased First Solar stock during the Class Period, proceeding on the fraud-on-the
28   market theory of reliance, that the jury will be tasked with adjudicating Defendants’ class-


                                                   -9-
 1   wide liability, and that Plaintiffs’ transactions, conduct, or knowledge, like those of every
 2   other Class member, are only relevant to individualized issues.
 3          Defendants respond that they do not intend to introduce evidence about absent class
 4   members, but that they do intend to call the Lead Plaintiffs and their investment manager
 5   and introduce their investment documents.           Defendants note, correctly, that the
 6   presumption of reliance created by the fraud-on-the-market theory is rebuttable. Basic v.
 7   Levinson, 485 U.S. 224, 245-47 (1988). They assert that the trial must address the claims
 8   of the Lead Plaintiffs, and that their testimony will be relevant to rebut the presumption of
 9   reliance.
10          Of all the cases cited by the parties, the Court finds the discussion in In re Vivendi
11   Universal, S.A. Securities Litigation, 765 F. Supp. 2d 512 (S.D.N.Y. 2011), to be the most
12   relevant and helpful. The Court will paraphrase that discussion.
13          The fraud-on-the-market theory can give rise to a presumption of reliance. Id.
14   at 583. The theory applies to well-developed securities markets and assumes that the
15   market price of a stock reflects all available public information, including material mis-
16   representations and omissions, and that investors in an efficient securities market
17   reasonably rely on the integrity of the market price. Therefore, parties who purchase
18   securities in an efficient market need not prove that they directly relied on or even knew
19   about the alleged misrepresentations; reliance is assumed once the materiality of a
20   misrepresentation or omission is established. Id.
21          The presumption of reliance that arises from the fraud-on-the-market theory may be
22   rebutted. As the Supreme Court stated in Basic, “[a]ny showing that severs the link
23   between the alleged misrepresentation and either the price received (or paid) by the
24   plaintiff, or his decision to trade at a fair market price, will be sufficient to rebut the
25   presumption of reliance.” 485 U.S. at 248. The Supreme Court identified several ways in
26   which a defendant could rebut the presumption:
27          For example, if petitioners could show that the “market makers” were privy
28          to the truth . . . and thus that the market price would not have been affected
            by their misrepresentations, the causal connection could be broken: the basis

                                                - 10 -
 1          for finding that the fraud had been transmitted through market price would
 2          be gone. Similarly, if, despite petitioners’ allegedly fraudulent attempt to
            manipulate market price, news [of the allegedly concealed information]
 3          credibly entered the market and dissipated the effects of the misstatements,
            those who traded Basic shares after the corrective statements would have no
 4
            direct or indirect connection with the fraud. Petitioners also could rebut the
 5          presumption of reliance as to plaintiffs who would have divested themselves
            of their Basic shares without relying on the integrity of the market. For
 6
            example, a plaintiff who believed that Basic’s statements were false . . . and
 7          who consequently believed that Basic stock was artificially underpriced, but
            sold his shares nevertheless because of other unrelated concerns, e.g.,
 8          potential antitrust problems, or political pressures to divest from shares of
 9          certain businesses, could not be said to have relied on the integrity of a price
            he knew had been manipulated.
10
11   Id. at 248-49.
12          This excerpt suggests that some of the means of rebutting the presumption of
13   reliance can be proven on a class-wide basis, and some necessarily require individualized
14   inquiry. For example, a party may rebut the presumption of reliance by showing that the
15   market already knew the truth that was allegedly omitted from a company’s statements,
16   such that any omissions could not have been material. Or a defendant may show that the
17   market is not efficient and therefore cannot be assumed to reflect information known about
18   a security. These rebuttals are properly attempted on a class-wide basis because they
19   concern market matters common to all class members. Vivendi, 765 F. Supp. 2d at 584.
20          On the other hand, certain means of rebutting the presumption of reliance require
21   an individualized inquiry into the buying and selling decisions of particular class members.
22   For example, the Supreme Court stated in Basic that the presumption of reliance would be
23   rebutted if the defendant could show that a particular investor would have purchased a
24   company’s stock even if she had known of the fraud. 485 U.S. at 248. Alternatively, if a
25   particular investor relied on information not generally available to the public, it may be
26   argued that the investor did not rely on the integrity of the market. Logically, any attempt
27   to rebut the presumption of reliance on such grounds would call for separate inquiries into
28   the individual circumstances of particular class members. Vivendi, 765 F. Supp. 2d at 584.


                                                 - 11 -
 1   “For this reason, courts in securities fraud actions have consistently recognized that issues
 2   of individual reliance can and should be addressed after a class-wide trial, through separate
 3   jury trials if necessary.” Id. at 584-85 (citing six cases).
 4          Defendants seek “to introduce evidence that Lead Plaintiffs traded ‘without relying
 5   on the integrity of the market.’” Doc. 610 at 2 (quoting Basic, 485 U.S. at 249). This is a
 6   Plaintiff-specific defense to the fraud-on-the-market presumption of reliance – an attempt
 7   to show that these particular Plaintiffs cannot rely on the presumption. As Vivendi rightly
 8   concludes, this is an individualized issue, not a class issue, and should be addressed after a
 9   class-wide trial.
10          Defendants acknowledge that “[i]ssues of individual reliance for absent class
11   members . . . naturally must follow trial.” Id. at 2 n.2. Yet if Defendants’ were permitted
12   to present evidence that Lead Plaintiffs did not rely on the market and the jury were to
13   agree and enter a defense verdict, then what? Because individual reliance by absent class
14   members would not have been adjudicated, and those members would still be entitled to
15   the presumption of the fraud-on-the-market theory if Defendants could not rebut it in their
16   cases, judgment against them would not be appropriate. The case would need to be tried
17   again on a class-wide basis, or would proceed class-member-by-class-member contrary to
18   the Court’s class certification. The purpose of this trial is to resolve class-wide issues.
19   Individual issues, such as Lead Plaintiffs possible individual lack of reliance on the market,
20   must be addressed after the class trial.
21          Defendants also argue that Lead Plaintiffs’ testimony is relevant to materiality.
22   Defendants acknowledge that materiality looks to a hypothetical reasonable investor, but
23   quote Branch-Hess Vending Services Employees’ Pension Trust v. Guebert, 751 F. Supp.
24   1333, 1340 (C.D. Ill. 1990), for the proposition that an actual plaintiff’s testimony can be
25   relevant. Branch-Hess, however, was not a class action or a fraud-on-the-market case. It
26   concerned the sale of securities to four pension funds by the financial advisor who created
27   the pension funds. The specific representations he made to the funds, and facts surrounding
28


                                                  - 12 -
 1   the securities transactions, were thus more relevant to the issue of materiality than are
 2   individual investors’ reactions to alleged market-wide manipulation of stock price.5
 3          The Court grants the MIL.
 4          Plaintiffs’ MIL 17 (Doc. 507).        Plaintiffs seek to preclude Defendants from
 5   presenting evidence, argument, or testimony relating to purported “good acts” of any
 6   defendant, such as any charitable donations, membership or affiliation with community or
 7   non-profit organizations, civic or military service, or the Company’s mission to provide
 8   clean energy. Plaintiffs contend that such evidence is irrelevant, unfairly prejudicial under
 9   Rule 403, and improper character evidence under Rules 404 and 608.
10          These are matters that must be decided at trial. The Court agrees that it would be
11   inappropriate to present evidence simply for the purpose of showing that Defendants are
12   good people. That is not an issue in this case and such evidence could run afoul of
13   Rules 403 and 404. But evidence of Defendants’ actions may be relevant for other
14   purposes, such as showing why Defendants took particular actions on particular days or
15   responding to attacks on a Defendant’s character for truthfulness. Fed. R. Evid. 608. And
16   the Court cannot conclude at this point that First Solar’s mission to provide clean energy
17   is irrelevant. The MIL is denied. The Court will consider objections made during trial.
18          Plaintiffs’ MIL 18 (Docs. 483 (lodged), 508 (public)). Plaintiffs seek to preclude
19   Defendants from offering evidence or argument concerning the social, economic, or
20   environmental value of solar energy, or Defendants’ commitment to the promotion of
21   renewable energy sources. Plaintiffs contend that such evidence is irrelevant and unfairly
22   prejudicial. The Court reaches the same conclusion as in the previous motion. These are
23   matters that must be decided at trial. The Court agrees that it would be inappropriate to
24   present evidence simply for the purpose of showing that First Solar is a good company or
25
            5
              Defendants’ other case, U.S. S.E.C. v. Pirate Investor LLC, 580 F.3d 233, 241 (4th
26   Cir. 2009), was an SEC enforcement action, not a class action or a fraud-on-the-market
     case. The court of appeals held that the district court did not commit clear error in finding
27   that the defendant’s misrepresentations were material, and simply noted in passing that
     some victims of the misrepresentation testified that they relied on it. The case does not
28   hold that a lead plaintiff’s actions in a class action are relevant to the objective inquiry of
     materiality.

                                                 - 13 -
 1   Defendants are good people, but evidence of First Solar’s business objectives may be
 2   relevant for other purposes. The Court cannot draw fine lines outside the context of trial.
 3   The MIL is denied.
 4          Plaintiffs’ MIL 19 (Doc. 509).       Plaintiffs seek to preclude Defendants from
 5   introducing evidence or comment disparaging plaintiffs’ counsel, class action lawsuits
 6   generally, Plaintiffs’ contingency fee arrangement with counsel, or Plaintiffs’ perceived
 7   motivations in bringing this litigation. Defendants largely agree that such evidence or
 8   comment would be inappropriate, but suggest that there is nothing yet for the Court to rule
 9   on, although Defendants do argue that motive may be relevant to credibility. Doc. 616.
10          The Court grants the MIL. Attacks on counsel are always inappropriate, and attacks
11   on class action lawsuits generally or on contingency fee arrangements are also irrelevant
12   and inadmissible. If Defendants believe evidence covered by this MIL becomes relevant,
13   they may raise the issue with the Court outside the hearing of the jury.
14          Plaintiffs’ MIL 20 (Docs. 484 (lodged), 510 (public)). Plaintiffs seek to preclude
15   Defendants from offering evidence or argument concerning the personal lives,
16   socioeconomic or political views, or arrest records of Plaintiffs’ expert witnesses. The
17   Court can see no situation in which an expert’s arrest record would be relevant or
18   admissible, and grants the MIL with respect to such evidence. Otherwise, the MIL is
19   imprecise and will be denied. The Court instructs counsel on both sides, however, that any
20   evidence or argument related to a witness’s personal life or socioeconomic or political
21   views should be raised with the Court before being presented to the jury.
22          Defendants’ MIL 1 (Docs. 512 (lodged), 513 (public)). Defendants seek to
23   preclude Plaintiffs from presenting evidence or argument suggesting that a relationship
24   exists between First Solar’s cost-per-watt metric (CpW) and any alleged fraud, including
25   any connection with the LPM and heat degradation issues. Plaintiffs’ first amended
26   complaint alleged that “defendants artificially lowered their manufacturing costs, which in
27   turn caused First Solar’s cost-per-watt metric to be understated.” Doc. 93, ¶ 27. This
28   allegation appeared in the section of the complaint describing Defendants’ alleged


                                                - 14 -
 1   “fraudulent scheme.” Id. ¶ 20. In their motion for summary judgment, Defendants
 2   identified 62 alleged misstatements in Plaintiffs’ first amended complaint relating to CpW
 3   (Doc. 327-1 at 215-30), and asserted that Plaintiffs had no evidence that CpW had been
 4   misrepresented or that any Defendant had knowledge of misstatements about CpW.
 5   Doc. 311 at 54. After full briefing, the Court agreed, and held that Plaintiffs failed to
 6   produce evidence concerning the effects on CpW of the LPM and hot climate issues:
 7          Plaintiffs have failed to provide evidence from which a reasonable jury could
 8          conclude that CpW should have contained costs related to the LPM or hot
            climate defects. There is no evidence that First Solar ever included prior or
 9          future costs in CpW.           Although the two defects were occurring
10          simultaneously with new manufacturing, there is no evidence that new
            modules were being manufactured with less efficiency due to defects in
11          previously-manufactured modules.
12                                                ***
            It is undisputed that CpW was an important metric, but Plaintiffs do not
13          connect any wrongdoing to the Individual Defendants. . . . The record is
14          devoid of evidence from which a reasonable jury could find that Defendants
            improperly manipulated CpW with the intent to mislead investors.
15
16   Doc. 401 at 45.

17          Plaintiffs’ response to the MIL argues that evidence regarding CpW is necessary to

18   show materiality at trial:

19          [T]hroughout the Class Period defendants excluded LPM-related costs from
20          the CpW calculation. Moreover, defendants did not disclose the effect of hot
            climate de-rating on CpW. Again, given the importance that market
21          observers placed on CpW, it is axiomatic that the incorporation of LPM costs
            into that metric “would have negatively impacted analysts’ views on First
22
            Solar’s ability to lower its cost position, its ability to drive lower cost per
23          watt, and its ability to gain market share.”
24
                                                    ***
25          The “importance of CpW to investors” and the “effect that LPM or heat
            degradation had on CpW”, by their very nature, have a tendency to prove
26          whether or not a reasonable investor would consider the LPM and heat
27          degradation issues to be important – i.e., materiality.
28
     Doc. 560 at 3.


                                                - 15 -
 1          In other words, Plaintiffs want to present evidence that the LPM and hot climate
 2   problems, if included in CpW, would have affected market investors, and that Defendants
 3   failed to include them. These are the very allegations eliminated by summary judgment.
 4   The Court does not agree that they can be brought back into the case to prove the materiality
 5   of the LPM and hot climate issues. Defendants MIL is granted. Plaintiffs shall not present
 6   evidence or argument suggesting that a relationship exists between CpW and any alleged
 7   fraud, including any connection with the LPM and heat degradation issues.
 8          Defendants’ MIL 2 (Docs. 514 (lodged), 515 (public)). Defendants seek to
 9   preclude Plaintiffs from presenting (1) evidence or argument that former CEO Rob
10   Gillette left First Solar because of alleged fraud, and (2) unfairly prejudicial evidence or
11   argument related to the reasons for Mr. Gillette’s departure, including exhibits bearing
12   Bates numbers DIRS00000011, DIRS00003700, DIRS00004274, FEINSTEIN0204496,
13   FEINSTEIN0204621, FSLR-02356140, and FSLR02356415.
14          The Court granted summary judgment on Plaintiffs’ claim that Gillette’s departure
15   was related to the alleged fraud and that the 25% decline in First Solar’s stock price on the
16   day of his departure was therefore caused by the fraud. Doc. 401 at 27. The Court
17   explained: “Plaintiffs have presented no evidence that he left First Solar because of
18   Defendants’ alleged fraud. . . . The Court rejects Plaintiffs’ argument that a jury could
19   simply infer a connection between Gillette’s departure and the alleged fraud.” Id.
20          Plaintiffs assert that the evidence addressed in the MIL is relevant because “Gillette
21   promptly learned of the [LPM] debacle and, as a result, held a gun to First Solar’s head by
22   demanding a new compensation package amidst First Solar’s meltdown.” Doc. 561 at 1
23   (brackets and quotation marks omitted). Plaintiffs further argue that Gillette knew his stock
24   was worthless, refrained from selling it for this reason, understood his compensation would
25   increase in value if the price of First Solar’s stock increased, and was motivated to inflate
26   First Solar’s stock price in order to boost his own compensation package.” Id. at 2. In
27   other words, Plaintiff’s assert that Gillette’s departure was related to the fraud – the precise
28   point on which the Court granted summary judgment. The Court grants the MIL.


                                                  - 16 -
 1          Plaintiffs assert that Defendants will argue at trial that Gillette’s purchase and
 2   retention of First Solar stock negates any inference of scienter, and will argue that
 3   Plaintiffs’ theory of fraud is implausible because then-CEO Michael Ahearn and four other
 4   senior executives would not have turned the reins of the Company over to a new and
 5   unknown CEO if they had fraudulent intentions. If Plaintiffs believe that Defendants’
 6   evidence and argument before the jury make relevant any of the evidence or arguments
 7   subject to this MIL, they may raise the issue with the Court outside the presence of the jury
 8   and the Court will consider whether trial developments have made the evidence relevant
 9   and admissible.
10          Defendants’ MIL 3 (Docs. 516 (lodged), 517 (public)). Defendants seek to
11   preclude Plaintiffs from presenting evidence or argument that all Defendants, collectively,
12   are responsible for all allegations of fraud in this case, in particular with respect to alleged
13   fraud before April 4, 2011 for Mark Widmar. Plaintiffs do not dispute that Defendants
14   Mark Widmar, Bruce Sohn, Jens Meyerhoff, and Robert Gillette either joined or left First
15   Solar during the Class Period, or that the Court found that Widmar could not be held liable
16   for concealing LPM because he joined First Solar after the existence of the defect had been
17   publicly disclosed. Plaintiffs assert that “[a]ll of these facts will be made plain at trial and
18   clearly represented in the evidence produced to the jury.” Doc. 573 at 2. Plaintiffs further
19   state that they “have no intention of implying that ‘some Defendants are liable for conduct
20   they could not have committed,’ as defendants suggest.” Id. at 3.
21          The Court denies the MIL. The Court will not attempt to script when Plaintiffs may
22   use the word “Defendants.” During trial, Defendants may object if they believe Plaintiffs
23   are unfairly lumping Defendants together in arguments and evidence they present to the
24   jury. The Court will rule when objections are made.
25          Defendants’ MIL 4 (Docs. 518 (lodged), 519 (public)). Defendants seek to
26   preclude Plaintiffs from presenting evidence or argument that any decline in First Solar’s
27   stock price is related to fraud, except as to the five alleged corrective disclosure events that
28   survived Defendants’ motion for summary judgment. Plaintiffs respond that they “will


                                                  - 17 -
 1   only seek damages arising from the fraud-related declines on the dates that survived
 2   summary judgment: July 30, 2010, February 25, 2011, May 4, 2011, December 14, 2011,
 3   February 29, 2012, and March 1, 2012.” Doc. 562 at 1. “Plaintiffs are not seeking damages
 4   for any other stock price declines on any other dates.” Id.
 5          Defendants express concern that Plaintiffs’ expert may opine that the alleged fraud
 6   likely affected stock prices on other dates and that his damages estimate is therefore
 7   conservative. But such testimony would not constitute an attempt to collect damages for
 8   those other dates in violation of the Court’s summary judgment ruling, and the Court cannot
 9   at this stage conclude that such testimony by the expert would be unfounded or
10   inadmissible. The MIL is denied.
11          Defendants’ MIL 5 (Doc. 520). Defendants seek an order that the parties may not
12   use with their experts any exhibits, including demonstrative exhibits, that were not included
13   with those experts’ disclosures served in 2018. As Plaintiffs note, however, the parties
14   submitted a stipulation to the Court which provided that the “[c]urrent version of Federal
15   Rules of Civil Procedure shall apply to expert discovery, except as stipulated below.”
16   Doc. 141, ¶ 1 (emphasis added). The stipulation then stated: “In addition to the written
17   expert report setting forth the expert’s opinion in accordance with Fed. R. Civ. P. 26(a)(2),
18   the parties shall produce, for each testifying expert, only the following: . . .” Id., ¶ 4
19   (emphasis added). The list that follows does not include exhibits or demonstrative exhibits.
20   Id. The Court adopted the stipulation in an order. Doc. 142. As Plaintiffs note, Rule 29(b)
21   provides that “procedures governing or limiting discovery” may be modified by stipulation.
22          Defendants cite an exchange with the Court during the August 2, 2018 status
23   conference, in which the Court stated its general view that Rule 26 requires experts to
24   include demonstrative exhibits with their expert reports. Doc. 520 at 2, 8. At the time,
25   however, the Court did not recall the parties’ stipulation and counsel did not mention it.
26   The Court did not intend to override the stipulation. The MIL is denied.
27          Defendants’ MIL 6 (Docs. 521 (lodged), 522 (public)). Defendants seek to
28   preclude Plaintiffs from presenting evidence or argument concerning any alleged


                                                - 18 -
 1   misstatements that were not identified by Plaintiffs before the Court’s summary judgment
 2   decision, including new statements added to the list of 60 alleged misrepresentations served
 3   by Plaintiffs on August 31, 2018. The parties have since agreed that statements 9, 14, 31,
 4   and 36 are not at issue. Doc. 636. With respect to the remaining statements at issue, the
 5   materials submitted by the parties are difficult to parse. Plaintiffs shall prepare and file,
 6   by December 16, 2019, a table that shows the number of each statement at issue (17, 20,
 7   22, 26, 38, 42, 46, 50, or 56), quotes the exact language of the statement, and quotes the
 8   exact language of the complaint or other discovery response (before August 31, 2018) that
 9   disclosed the statement to Defendants as an alleged misrepresentation or omission. The
10   Court will address this table with the parties at the final pretrial conference.
11          Defendants’ MIL 7 (Docs. 523 (lodged), 525 (public)). Defendants seek to
12   preclude Plaintiffs from using the terms “insider trading,” “insider,” “illegal trades,” or
13   substantially similar phrases to refer to the Individual Defendants’ transactions in First
14   Solar stock. This motion led to a discussion during a conference call with the parties last
15   week and to additional briefing on whether Plaintiffs have asserted a § 10(b) insider trading
16   claim in this case. See Doc. 626. The Court has reviewed the additional briefing
17   (Docs. 635, 637) and concludes that Plaintiffs have not asserted an insider trading claim.
18          The Ninth Circuit holds that § 10(b) and Rule 10b-5 “make it illegal in some
19   circumstances for those possessing inside information about a company to trade in that
20   company’s securities unless they first disclose the information.” Brody v. Transitional
21   Hosps. Corp., 280 F.3d 997, 1000 (9th Cir. 2002). “This type of prohibition is known as
22   an ‘abstain or disclose’ rule, because it requires insiders either to abstain from trading or
23   to disclose the inside information that they possess.”          Id.   The claim includes a
24   contemporaneous trading requirement:
25          In Neubronner v. Milken, 6 F.3d 666, 669 (9th Cir.1993), the Ninth Circuit
26          adopted a contemporaneous trading requirement for Section 10(b) and Rule
            10b–5 actions [based on insider trading]. See also In re Worlds of Wonder
27          Sec. Litig., 35 F.3d 1407, 1427 (9th Cir. 1994). Neubronner explained that
28          two reasons animate this rule: First, “noncontemporaneous traders do not
            require the protection of the ‘disclose or abstain’ rule because they do not

                                                 - 19 -
 1          suffer the disadvantage of trading with someone who has superior access to
 2          information.”      6 F.3d at 669-70 (quoting Wilson v. Comtech
            Telecommunications Corp., 648 F.2d 88, 94 95 (2d Cir. 1981)). Second, the
 3          contemporaneous trading requirement puts reasonable limits on Section
            10(b) and Rule 10b-5’s reach; without such a limitation, an insider defendant
 4
            could be liable to a very large number of parties. Id. at 670.
 5
 6   Brody, 280 F.3d at 1001.

 7          The Ninth Circuit has not established a precise time frame for contemporaneous

 8   trading, but it has rejected the suggestion that trades within two months of the insider’s

 9   sales can be considered contemporaneous. Id. at 1002 (“a contemporaneous trading period

10   of two months would gut the contemporaneous trading rule’s premise – that there is a need

11   to filter out plaintiffs who could not possibly have traded with the insider, given the manner

12   in which public trades are transacted”).

13          Plaintiffs allege in their first amended complaint that the Individual Defendants

14   engaged in insider trading and sold stock worth more than $400 million during the class

15   period. See Doc. 93, ¶¶ 211-16. But the complaint cites these trades as evidence of

16   scienter, alleging that the trading “raises a strong inference that defendants knew that they

17   were deceiving the public.” Id., ¶ 211. The complaint does not assert that the trading was

18   deceptive to those who engaged in contemporaneous transactions. Indeed, the complaint

19   never mentions contemporaneous transactions.

20          Plaintiffs cite other references to insider trading in discovery and summary

21   judgment briefing, but the Court cannot conclude that they have ever clearly asserted an

22   insider trading claim based on contemporaneous trades. The undersigned judge has

23   presided over this case for more than seven years, ruling on motions to dismiss, certifying

24   the class, ruling on summary judgment, certifying a question to the circuit, and resolving

25   numerous discovery disputes, and yet has never heard the suggestion that Plaintiffs were

26   asserting an insider trading claim based on contemporaneous trades until last week.

27          What is more, the class in this case was certified with no mention of an insider

28   trading claim and with no effort to tailor the class or a subclass to the contemporaneous



                                                 - 20 -
 1   trading requirement of such a claim. The class is based on a § 10(b) misrepresentation
 2   claim and includes all who purchased First Solar stock between April 30, 2008 and
 3   February 28, 2012. Plaintiffs cannot plausibly suggest that all members of this four-year
 4   class traded First Solar stock within less than two months of the Individual Defendants’
 5   trades. And the Court cannot accept Plaintiffs’ assertion that “contemporaneous” includes
 6   the period of time from a misrepresentation and insider trade to the end of the class period,
 7   particularly in light of the Ninth Circuit’s holding that two months is too far removed. Nor
 8   can the Court accept Plaintiffs’ assertion that their damages expert, who bases his analysis
 9   on misrepresentations and their effect on stock prices during the class period, can apply the
10   same damages analysis to a contemporaneous insider trading claim.
11          The Court holds, therefore, that there is no insider trading claim in this case. This
12   is a § 10(b) misrepresentation case, as alleged in the first amended complaint. Defendants’
13   sales of First Solar stock will be relevant to the question of scienter and perhaps for other
14   purposes, but not to a separate insider trading claim.
15          Even with this ruling, however, the Court will not grant the MIL. The Court will
16   not limit Plaintiffs’ ability to refer to the Individual Defendants’ stock sales as insider sales
17   or insider trades. The jury will not be confused as there will be no insider trading claim in
18   argument or instructions. And the Court does not view the term “insider” as so pejorative
19   as to raise Rule 403 concerns. The MIL is denied. Defendants may, as always, object if
20   they believe improper evidence or argument is presented.
21          Defendants’ MIL 8 (Docs. 526 (lodged), 527 (public)). Defendants seek to
22   preclude Plaintiffs from referring to heat degradation or the hot climate issue as a “defect,”
23   or referring to LPM and heat degradation as the “two defects.” Defendants contend that
24   references to “defects” during trial would be unfairly prejudicial and should be precluded
25   under Rule 403. The MIL is denied. Defendants will have a full and fair opportunity at
26   trial to explain their view of the hot climate and LPM issues that arose in First Solar panels.
27   The Court cannot conclude that the word “defect” is either a factually inaccurate statement
28   of Plaintiffs’ allegations or an inflammatory word that is likely to draw an emotional


                                                  - 21 -
 1   response from the jury under Rule 403. Nor does the Court find that use of the word will
 2   lengthen the trial or confuse the jury.
 3          Defendants’ MIL 9 (Docs. 529 (lodged), 530 (sealed)). Defendants seek to
 4   preclude Plaintiffs from referring to the total proceeds of stock sales by Defendants as
 5   “profits.” Defendants contend that references to “profits” during trial would be unfairly
 6   prejudicial and should be precluded under Rule 403. The MIL is denied. Defendants will
 7   have a full and fair opportunity at trial to explain their view of proceeds from Defendants’
 8   stock sales. The Court cannot conclude that the word “profits” is either a factually
 9   inaccurate statement of Plaintiffs’ allegations or an inflammatory word that is likely to
10   draw an emotional response from the jury under Rule 403. Nor does the Court find that
11   use of the word will lengthen the trial or confuse the jury.
12          Defendants’ MIL 10 (Doc. 531). Defendants seek to preclude Plaintiffs from
13   presenting evidence or argument that compares the allegations in this case to alleged or
14   actual corporate wrongdoing at other companies. Plaintiffs respond that Defendants intend
15   to compare First Solar’s performance to less successful solar power companies and to extol
16   the virtues of the solar power industry generally, and that such evidence will open to door
17   to Plaintiffs showing the less favorable side of the industry. The Court cannot decide this
18   issue outside the context of trial and therefore denies the MIL. The Court notes, however,
19   that it intends to focus this trial on the relevant events and minimize references to
20   extraneous matters, and normally would be inclined to exclude evidence of other
21   companies’ wrongdoing. If Plaintiffs intend to present such evidence, they should raise it
22   with the Court outside the hearing of the jury.
23          Defendants’ MIL 11 (Docs. 533 (lodged), 534 (public)). Defendants seek the
24   following ruling: When presenting evidence or argument about Individual Defendants’
25   stock sales, Plaintiffs may not present evidence or argument about an Individual
26   Defendant’s state of mind at the time of a stock sale made pursuant to a Rule 10b5-1 trading
27   plan, rather than state of mind at the time the Rule 10b5-1 plan was put in place. The Court
28   will not script Plaintiffs’ presentation as Defendants suggest. Scienter is a question of fact


                                                 - 22 -
 1   for the jury. Plaintiffs may make factual arguments regarding the Rule 10b5-1 plans and
 2   their effect, if any, on the claims in this case, and Defendants can argue that only
 3   Defendants’ intent when the plans were created should be considered by the jury. The MIL
 4   is denied.
 5          Defendants’ MIL 12 (Docs. 535 (lodged), 536 (public)). Defendants seek to
 6   preclude Plaintiffs from presenting evidence or argument about the SEC investigation into
 7   selective disclosure of nonpublic information by former First Solar employee Larry
 8   Polizzotto, except for the limited purpose of addressing issues of loss causation and
 9   damages with respect to the decline in First Solar’s stock price on March 1, 2012, after
10   First Solar disclosed the investigation. Defendants intend to introduce the SEC action
11   themselves to show that the stock price drop on March 1, 2012 was not attributable to the
12   disclosure of information related to the LPM and hot climate issues. Defendants further
13   state: “Because it was an investigation by the SEC, jurors also need to know that it involved
14   a violation of Reg FD, not securities fraud (and that those are different); that First Solar
15   self-reported the Reg FD violation; that the SEC credited First Solar for its cooperation;
16   and that neither First Solar nor any Individual Defendants was sanctioned in any way.”
17   Doc. 535 at 2. If Defendants intend to present this evidence, the Court cannot conclude
18   that Plaintiffs should be limited to adopting Defendants’ narrative about the SEC action.
19   Cross-examination on the evidence Defendants elicit will be relevant, and the Court will
20   not at this time attempt to limit what Plaintiffs can ask or argue. The MIL is denied.
21          Defendants’ MIL 13 (Doc. 537). Defendants seek to preclude Plaintiffs from
22   presenting evidence or argument about the reasons for the departure from First Solar of
23   nonparty witnesses who are former First Solar employees. But why a witness left First
24   Solar could be relevant. For example, if a witness was terminated because she objected to
25   the nondisclosures at issue in this case, the termination clearly would be relevant. While
26   Plaintiffs have not identified any such witness, the Court cannot conclude that other reasons
27   for departing are not relevant to issues in the case, including witness credibility. The Court
28


                                                 - 23 -
 1   will rule on objections during trial, when the context and relevancy of evidence is better
 2   understood. The MIL is denied.
 3          Defendants’ MIL 14 (Doc. 539). Defendants seek to preclude Plaintiffs from
 4   presenting evidence or argument concerning the Defendants’ personal wealth.                But
 5   Plaintiffs allege that Defendants failed to disclose material information about the company
 6   in order to maintain its stock price and sell their own shares for substantial sums. Plaintiffs
 7   are entitled to present their theory to the jury, including the sums Defendants’ received
 8   when they sold their shares. The Court will not preclude Plaintiffs from eliciting testimony
 9   about amounts Defendants received when they sold their shares as alleged in the first
10   amended complaint; it is relevant to motive and scienter. The Court has difficulty seeing
11   the relevancy of other evidence of Defendants’ wealth, such as their net worth or lifestyle
12   independent of the stock sales alleged in the complaints, and thinks that such evidence
13   would present a risk of unfair prejudice that would outweigh its marginal relevance. The
14   Court therefore grants the MIL with respect to evidence of wealth independent of sums
15   Defendants received for the stock sales alleged in the complaint. If Plaintiffs believe such
16   excluded evidence becomes relevant during trial, they may raise the issue with the Court
17   outside the hearing of the jury.
18          Defendants’ MIL 15 (Doc. 540). Defendants seek to preclude Plaintiffs from
19   presenting video clips of stock analyst interviews, in particular a February 28, 2012 video
20   from the CNBC program “Fast Money” in which the hosts interview stock analyst Gordon
21   Johnson about First Solar. Defendants contend that the video is hearsay and unfairly
22   prejudicial under Rule 403. Plaintiffs respond that the evidence is not being offered to
23   prove the truth of the matter asserted and therefore does not fall within the hearsay rule.
24   Plaintiffs argue that the evidence is offered to prove the materiality of, and the market’s
25   reaction to, First Solar’s public disclosures, as well as loss causation. Doc. 585 at 3. The
26   Court agrees that the video clip, independent of the truth of what is said by the
27   commentators (or even reported about German problems), is relevant to show the market’s
28   reaction to the February 28, 2012 disclosures, their materiality, and loss causation. When


                                                 - 24 -
 1   offered for these purposes and not for the truth of the matters asserted, the clip is not barred
 2   by the hearsay rule. See Fed. R. Evid. 801(c)(2). At the parties’ request, the Court will
 3   instruct the jury on the limited purpose for which the clip is offered. The Court also
 4   concludes that the clip’s probative value is not substantially outweighed by the danger of
 5   unfair prejudice. Fed. R. Evid. 403. The MIL is denied.
 6          Defendants’ MIL 16 (Doc. 541). Defendants seek to preclude Plaintiffs from
 7   presenting evidence or argument concerning the safety of First Solar’s thin-film solar
 8   panels or the cadmium they contain, including references to them as toxic, dangerous,
 9   unsafe, carcinogenic, or words to that effect. Plaintiffs respond, rather imprecisely, that
10   the risks presented to First Solar by the toxic nature of cadmium in the panels must be
11   explained to the jury to place the LPM and hot climate issues in context. Doc. 569 at 2.
12   The Court is not persuaded. This case is not about potential health effects of the solar
13   panels or how those health risks affected the market for First Solar stock.
14          The only specific relevancy identified by Plaintiffs concerns an October 2009 email
15   from Jens Meyerhoff. The Court is unable to review this email, however, because
16   Plaintiffs’ cite to the record is incorrect (Doc. 569 at 3, citing to Doc. 473, Ex. 11 at 54).
17          The Court grants the MIL. If Plaintiffs believe information about the health risks
18   of First Solar panels becomes relevant during trial to explain the email or counter other
19   evidence presented by Defendants, they may raise the issue with the Court outside the
20   hearing of the jury.
21          Defendants’ MIL 17 (Doc. 542). Defendants seek to preclude Plaintiffs from
22   presenting evidence or argument concerning other actions against Defendants involving
23   allegations similar to those alleged by Plaintiffs in this action, in particular, the federal
24   derivative action, the state derivative action and the Maverick action. This evidence is
25   irrelevant and barred by Rule 403. The MIL is granted. If Plaintiff believe Defendants
26   open the door to such evidence during trial, they may raise the issue with the Court outside
27   the hearing of the jury.
28


                                                  - 25 -
 1          Defendants’ MIL 18 (Docs. 543 (lodged), 544 (public)). Defendants seek to
 2   preclude Plaintiffs from presenting evidence or argument about Defendants’ interlocutory
 3   appeal in this case, including the Ninth Circuit decision and the Supreme Court certiorari
 4   proceedings. This evidence is irrelevant. The MIL is granted. The Court will instruct the
 5   jury on the law. Witnesses should not testify regarding their understanding of the law from
 6   the Ninth Circuit’s decision in this case. If any party believes a clarifying instruction is
 7   needed during trial, they may request it.
 8          Dated this 9th day of December, 2019.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 - 26 -
